Exhibit 10.10

 

EXECUTION VERSION

 

GUARANTY

 

GUARANTY, dated as of December 23, 2011, made by PennyMac Mortgage Investment
Trust, a Maryland real estate investment trust, and PennyMac Operating
Partnership, L.P., a Delaware limited partnership, each a “Guarantor” and,
collectively, the “Guarantors”), in favor of Bank of America, N.A.
(“Purchaser”).

 

NOW, THEREFORE, in consideration of the premises and the mutual agreements
hereinafter set forth the parties hereto agree as follows:

 

RECITALS

 

Pursuant to the Mortgage Loan Participation Purchase and Sale Agreement, dated
as of the date hereof (as amended, supplemented or otherwise modified from time
to time, the “Agreement”), among PennyMac Corp. (“Seller”), Guarantors and
Purchaser, Purchaser has agreed from time to time to enter into transactions in
which Seller agrees to transfer to Purchaser Mortgage Loans against the transfer
of funds by Purchaser, with a simultaneous assignment of a Takeout Commitment to
be settled at a date certain.  Each such transaction shall be referred to herein
as a “Transaction”.  It is a condition precedent to the obligation of Purchaser
to enter into Transactions under the Agreement that each Guarantor shall have
executed and delivered this Guaranty to Purchaser.

 

NOW, THEREFORE, in consideration of the foregoing premises, to induce Purchaser
to enter into the Agreement and to enter into Transactions thereunder, each
Guarantor hereby agrees with Purchaser, as follows:

 

1.                                      Defined Terms.

 

(a)                                 Unless otherwise defined herein, terms which
are defined in the Agreement and used herein are used as so defined.

 

(b)                                 For purposes of this Guaranty, “Obligations”
shall mean all obligations and liabilities of Seller to Purchaser, whether
direct or indirect, absolute or contingent, due or to become due, or now
existing or hereafter incurred, which may arise under, or out of or in
connection with the Agreement and any other Program Documents and any other
document made, delivered or given in connection therewith or herewith, whether
on account of Purchase Price, interest, reimbursement obligations, fees,
indemnities, costs, expenses (including, without limitation, all fees and
disbursements of counsel to Purchaser that are required to be paid by Seller
pursuant to the terms of the Program Documents and costs of enforcement of this
Guaranty) or otherwise.

 

2.                                      Guaranty.

 

(a)                                 Each Guarantor hereby unconditionally and
irrevocably guarantees to Purchaser the prompt and complete payment and
performance by Seller when due (whether at the stated maturity, by acceleration
or otherwise) of the Obligations.

 

--------------------------------------------------------------------------------


 

(b)                                 Each Guarantor further agrees to pay any and
all expenses (including, without limitation, all fees and disbursements of
counsel) which may be paid or incurred by Purchaser in enforcing, or obtaining
advice of counsel in respect of, any rights with respect to, or collecting, any
or all of the Obligations and/or enforcing any rights with respect to, or
collecting against, a Guarantor under this Guaranty.  This Guaranty shall remain
in full force and effect until the later of (i) the termination of the Agreement
or (ii) the Obligations are paid in full, notwithstanding that from time to time
prior thereto Seller may be free from any Obligations.

 

(c)                                  No payment or payments made by Seller or
any other Person or received or collected by Purchaser from Seller or any other
Person by virtue of any action or proceeding or any set-off or appropriation or
application, at any time or from time to time, in reduction of or in payment of
the Obligations shall be deemed to modify, reduce, release or otherwise affect
the liability of either Guarantor hereunder which shall, notwithstanding any
such payment or payments, remain liable for the amount of the outstanding
Obligations until the outstanding Obligations are paid in full.

 

(d)                                 Each Guarantor agrees that whenever, at any
time, or from time to time, such Guarantor shall make any payment to Purchaser
on account of Guarantors’ liability hereunder, such Guarantor will notify
Purchaser in writing that such payment is made under this Guaranty for such
purpose.

 

3.                                      Right of Set-off.  Purchaser is hereby
irrevocably authorized at any time and from time to time without notice to any
Guarantor, any such notice being hereby waived by Guarantors, to set off and
appropriate and apply any and all monies and other property of Guarantors,
deposits (general or special, time or demand, provisional or final), in any
currency, and any other credits, indebtedness or claims, in any currency, in
each case whether direct or indirect, absolute or contingent, matured or
unmatured, at any time held or owing by Purchaser of any affiliate thereof to or
for the credit or the account of Guarantors, or any part thereof in such amounts
as Purchaser may elect, on account of the Obligations and liabilities of any
Guarantor hereunder and claims of every nature and description of Purchaser
against Guarantors, in any currency, whether arising hereunder, under the
Agreement or otherwise, as Purchaser may elect, whether or not Purchaser has
made any demand for payment and although such Obligations and liabilities and
claims may be contingent or unmatured. Purchaser shall notify Guarantors
promptly of any such set-off and the application made by Purchaser, provided
that the failure to give such notice shall not affect the validity of such
set-off and application.  The rights of Purchaser under this paragraph are in
addition to other rights and remedies (including, without limitation, other
rights of set-off) which Purchaser may have.

 

4.                                      Subrogation.  Notwithstanding any
payment or payments made by a Guarantor hereunder or any set-off or application
of funds of a Guarantor by Purchaser, such Guarantor shall not be entitled to be
subrogated to any of the rights of Purchaser against Seller or any other
guarantor or any collateral security or guarantee or right of offset held by
Purchaser for the payment of the Obligations, nor shall such Guarantor seek or
be entitled to seek any contribution or reimbursement from Seller or any other
guarantor in respect of payments made by such Guarantor hereunder, until all
amounts owing to Purchaser by Seller on account of the Obligations are paid in
full and the Agreement is terminated.  If any amount shall be paid to a
Guarantor on account of such subrogation rights at any time when all of the
Obligations shall not

 

2

--------------------------------------------------------------------------------


 

have been paid in full, such amounts shall be held by such Guarantor for the
benefit of Purchaser, segregated from other funds of such Guarantor, and shall,
forthwith upon receipt by such Guarantor, be turned over to Purchaser in the
exact form received by such Guarantor (duly indorsed by such Guarantor to
Purchaser, if required), to be applied against the Obligations, whether matured
or unmatured, in such order as Purchaser may determine.

 

5.                                      Amendments, etc. with Respect to the
Obligations.  Each Guarantor shall remain obligated hereunder notwithstanding
that, without any reservation of rights against such Guarantor, and without
notice to or further assent by such Guarantor, any demand for payment of any of
the Obligations made by Purchaser may be rescinded by Purchaser, and any of the
Obligations continued, and the Obligations, or the liability of any other party
upon or for any part thereof, or any collateral security or guarantee therefor
or right of offset with respect thereto, may, from time to time, in whole or in
part, be renewed, extended, amended, modified, accelerated, compromised, waived,
surrendered or released by Purchaser, and the Agreement, and the other Program
Documents and any other document in connection therewith may be amended,
modified, supplemented or terminated, in whole or in part, pursuant to its terms
and as Purchaser may deem advisable from time to time, and any collateral
security, guarantee or right of offset at any time held by Purchaser for the
payment of the Obligations may be sold, exchanged, waived, surrendered or
released.  Purchaser shall have no obligation to protect, secure, perfect or
insure any Lien at any time held by it as security for the Obligations or for
this Guaranty or any property subject thereto.  When making any demand hereunder
against a Guarantor, Purchaser may, but shall be under no obligation to, make a
similar demand on Seller and any failure by Purchaser to make any such demand or
to collect any payments from Seller or any release of Seller shall not relieve
such Guarantor of its obligations or liabilities hereunder, and shall not impair
or affect the rights and remedies, express or implied, or as a matter of law, of
Purchaser against such Guarantor.  For the purposes hereof “demand” shall
include the commencement and continuance of any legal proceedings.

 

6.                                      Guaranty Absolute and Unconditional.

 

(a)                                 Each Guarantor waives any and all notice of
the creation, renewal, extension or accrual of any of the Obligations and notice
of or proof of reliance by Purchaser upon this Guaranty or acceptance of this
Guaranty; the Obligations, and any of them, shall conclusively be deemed to have
been created, contracted or incurred, or renewed, extended, amended or waived in
reliance upon this Guaranty; and all dealings between Seller or Guarantors, on
the one hand, and Purchaser, on the other, shall likewise be conclusively
presumed to have been had or consummated in reliance upon this Guaranty.  Each
Guarantor waives diligence, presentment, protest, demand for payment and notice
of default or nonpayment to or upon Seller or the Guaranty with respect to the
Obligations.  This Guaranty shall be construed as a continuing, absolute and
unconditional guarantee of payment without regard to (i) the validity or
enforceability of the Agreement, the other Program Documents, any of the
Obligations or any collateral security therefor or guarantee or right of offset
with respect thereto at any time or from time to time held by Purchaser,
(ii) any defense, set-off or counterclaim (other than a defense of payment or
performance) which may at any time be available to or be asserted by Seller
against Purchaser, or (iii) any other circumstance whatsoever (with or without
notice to or knowledge of Seller or Guarantors) which constitutes, or might be
construed to constitute, an equitable or legal discharge of Seller for the
Obligations, or of a Guarantor under

 

3

--------------------------------------------------------------------------------


 

this Guaranty, in bankruptcy or in any other instance.  When pursuing its rights
and remedies hereunder against a Guarantor, Purchaser may, but shall be under no
obligation, to pursue such rights and remedies that they may have against Seller
or any other Person or against any collateral security or guarantee for the
Obligations or any right of offset with respect thereto, and any failure by
Purchaser to pursue such other rights or remedies or to collect any payments
from Seller or any such other Person or to realize upon any such collateral
security or guarantee or to exercise any such right of offset, or any release of
Seller or any such other Person or any such collateral security, guarantee or
right of offset, shall not relieve any Guarantor of any liability hereunder, and
shall not impair or affect the rights and remedies, whether express, implied or
available as a matter of law, of Purchaser against any Guarantor.  This Guaranty
shall remain in full force and effect and be binding in accordance with and to
the extent of its terms upon Guarantors and their successors and assigns
thereof, and shall inure to the benefit of Purchaser, and successors, indorsees,
transferees and assigns, until all the Obligations and the obligations of
Guarantors under this Guaranty shall have been satisfied by payment in full,
notwithstanding that from time to time during the term of the Agreement, Seller
may be free from any Obligations.

 

(b)                                 Without limiting the generality of the
foregoing, each Guarantor hereby agrees, acknowledges, and represents and
warrants to Purchaser as follows:

 

(i)                                     Each Guarantor hereby waives any defense
arising by reason of, and any and all right to assert against Purchaser any
claim or defense based upon, an election of remedies by Purchaser which in any
manner impairs, affects, reduces, releases, destroys and/or extinguishes such
Guarantor’s subrogation rights, rights to proceed against Seller or any other
guarantor for reimbursement or contribution, and/or any other rights of such
Guarantor to proceed against Seller, against any other guarantor, or against any
other person or security.

 

(ii)                                  Each Guarantor is presently informed of
the financial condition of Seller and of all other circumstances which diligent
inquiry would reveal and which bear upon the risk of nonpayment of the
Obligations.  Each Guarantor hereby covenants that it will make its own
investigation and will continue to keep itself informed of Seller’s financial
condition, the status of other guarantors, if any, of all other circumstances
which bear upon the risk of nonpayment and that it will continue to rely upon
sources other than Purchaser for such information and will not rely upon
Purchaser for any such information.  Absent a written request for such
information by a Guarantor to Purchaser, each Guarantor hereby waives its right,
if any, to require Purchaser to disclose to such Guarantor any information which
Purchaser may now or hereafter acquire concerning such condition or
circumstances including, but not limited to, the release of or revocation by any
other guarantor.

 

(iii)                               Each Guarantor has independently reviewed
the Agreement and related agreements and has made an independent determination
as to the validity and enforceability thereof, and in executing and delivering
this Guaranty to Purchaser, neither Guarantor is in any manner relying upon the
validity, and/or enforceability, and/or attachment, and/or perfection of any
Liens or security interests of any kind or nature granted by Seller or any other
guarantor to Purchaser, now or at any time and from time to time in the future.

 

4

--------------------------------------------------------------------------------


 

7.                                      Reinstatement.  This Guaranty shall
continue to be effective, or be reinstated, as the case may be, if at any time
payment, or any part thereof, of any of the Obligations is rescinded or must
otherwise be restored or returned by Purchaser upon the insolvency, bankruptcy,
dissolution, liquidation or reorganization of Seller or upon or as a result of
the appointment of a receiver, intervenor or conservator of, or trustee or
similar officer for, Seller or any substantial part of its property, or
otherwise, all as though such payments had not been made.

 

8.                                      Payments.  Each Guarantor hereby agrees
that the Obligations will be paid to Purchaser without set-off or counterclaim
in U.S. Dollars.

 

9.                                      Event of Default.  If an Event of
Default under the Agreement shall have occurred and be continuing, each
Guarantor agrees that, as between Guarantors and Purchaser, the Obligations may
be declared to be due in accordance with the terms of the Agreement for purposes
of this Guaranty notwithstanding any stay, injunction or other prohibition which
may prevent, delay or vitiate any such declaration as against a Seller and that,
in the event of any such declaration (or attempted declaration), such
Obligations shall forthwith become due by Guarantors for purposes of this
Guaranty.

 

10.                               Severability.  Any provision of this Guaranty
which is prohibited or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such prohibition or
unenforceability without invalidating the remaining provisions hereof, and any
such prohibition or unenforceability in any jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction.

 

11.                               Headings.  The paragraph headings used in this
Guaranty are for convenience of reference only and are not to affect the
construction hereof or be taken into consideration in the interpretation hereof.

 

12.                               No Waiver; Cumulative Remedies.  Purchaser
shall not by any act (except by a written instrument pursuant to paragraph 13
hereof), delay, indulgence, omission or otherwise be deemed to have waived any
right or remedy hereunder or to have acquiesced in any Default or Event of
Default or in any breach of any of the terms and conditions hereof.  No failure
to exercise, nor any delay in exercising, on the part of Purchaser, any right,
power or privilege hereunder shall operate as a waiver thereof.  No single or
partial exercise of any right, power or privilege hereunder shall preclude any
other or further exercise thereof or the exercise of any other right, power or
privilege.  A waiver by Purchaser of any right or remedy hereunder on any one
occasion shall not be construed as a bar to any right or remedy which Purchaser
would otherwise have on any future occasion.  The rights and remedies herein
provided are cumulative, may be exercised singly or concurrently and are not
exclusive of any rights or remedies provided by law.

 

13.                               Waivers and Amendments; Successors and
Assigns; Governing Law.  None of the terms or provisions of this Guaranty may be
waived, amended, supplemented or otherwise modified except by a written
instrument executed by Guarantors and Purchaser, provided that any provision of
this Guaranty may be waived by Purchaser in a letter or agreement executed by
Purchaser or by facsimile or electronic transmission from Purchaser to
Guarantors.  This

 

5

--------------------------------------------------------------------------------


 

Guaranty shall be binding upon the personal representatives, successors and
assigns of a Guarantor and shall inure to the benefit of Purchaser and its
successors and assigns.

 

14.                               Notices.  Notices delivered in connection with
this Guaranty shall be given in accordance with Section 21 of the Agreement.

 

15.                               Jurisdiction.

 

(a)                                 THIS GUARANTY SHALL BE GOVERNED BY, AND
CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.

 

(b)                                 EACH GUARANTOR HEREBY WAIVES TRIAL BY JURY. 
EACH GUARANTOR HEREBY IRREVOCABLY CONSENTS TO THE EXCLUSIVE JURISDICTION OF ANY
COURT OF THE STATE OF NEW YORK, OR IN THE UNITED STATES DISTRICT COURT FOR THE
SOUTHERN DISTRICT OF NEW YORK, ARISING OUT OF OR RELATING TO THE PROGRAM
DOCUMENTS IN ANY ACTION OR PROCEEDING.  EACH GUARANTOR HEREBY SUBMITS TO, AND
WAIVES ANY OBJECTION IT MAY HAVE TO, EXCLUSIVE PERSONAL JURISDICTION AND VENUE
IN THE COURTS OF THE STATE OF NEW YORK AND THE UNITED STATES DISTRICT COURT FOR
THE SOUTHERN DISTRICT OF NEW YORK, WITH RESPECT TO ANY DISPUTES ARISING OUT OF
OR RELATING TO THE PROGRAM DOCUMENTS.

 

16.                               Integration.  This Guaranty represents the
agreement of each Guarantor with respect to the subject matter hereof and there
are no promises or representations by Purchaser relative to the subject matter
hereof not reflected herein.

 

17.                               Joint and Several.  Each Guarantor and
Purchaser hereby acknowledge and agree that Guarantors are jointly and severally
liable to Purchaser for all of their respective obligations hereunder.

 

18.                               Acknowledgments.  Each Guarantor hereby
acknowledges that:

 

(a)                                 Such Guarantor has been advised by counsel
in the negotiation, execution and delivery of this Guaranty and the other
Program Documents;

 

(b)                                 Purchaser does not have any fiduciary
relationship to either Guarantor, no Guarantor has any fiduciary relationship to
Purchaser and the relationship between Purchaser and each Guarantor is solely
that of surety and creditor; and

 

(c)                                  no joint venture exists between Purchaser
and either Guarantor or among Purchaser, Seller and either Guarantor.

 

[SIGNATURES COMMENCE ON THE FOLLOWING PAGE]

 

6

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned has caused this Guaranty to be duly executed
and delivered as of the date first above written.

 

 

PENNYMAC MORTGAGE INVESTMENT TRUST, as a Guarantor

 

 

 

 

 

 

 

 

 

 

By:

/s/ Brian Stack

 

 

 

Name: Brian Stack

 

 

 

Title: Treasurer

 

 

 

 

 

PENNYMAC OPERATING PARTNERSHIP, L.P., as a Guarantor

 

 

 

 

 

 

By:

PennyMac GP OP, Inc., its General Partner

 

 

 

 

 

 

 

 

 

 

By:

/s/ Brian Stack

 

 

 

Name: Brian Stack

 

 

 

Title: Treasurer

 

Signature Page to Guaranty

 

--------------------------------------------------------------------------------